Citation Nr: 0431469	
Decision Date: 11/29/04    Archive Date: 12/08/04

DOCKET NO.  02-07 021A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for skin melanoma, claimed 
as multiple myeloma due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:  The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969, to include a tour of duty in the Republic of Vietnam.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 2002 RO decision, which denied service 
connection for skin melanoma, claimed as multiple myeloma due 
to exposure to Agent Orange.  

In July 2004 the veteran testified at a hearing at the RO 
before the undersigned Veterans Law Judge, who has been 
designated to make the final disposition of this proceeding 
for VA.  At the hearing, the veteran withdrew his appeal for 
a total disability compensation rating based on individual 
unemployability.  Following the hearing, he submitted 
additional medical evidence in the form of a private 
pathology report dated in June 1998.  An appropriate waiver 
of initial RO consideration of the evidence accompanied this 
statement.  38 C.F.R. § 20.1304(c) (2001); see also 69 Fed. 
Reg. 53807, 53808 (September 3, 2004) (final rules that 
essentially reinstate 38 C.F.R. § 20.1304(c), which had been 
amended in January 2002 to allow the Board to consider 
additional evidence without having to refer the evidence to 
the RO for initial consideration, and without having to 
obtain the appellant's waiver.)  


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate the claim decided herein, explained to him who 
was responsible for submitting such evidence, and obtained 
and fully developed all other evidence necessary for an 
equitable disposition of the claim.

2.  The medical evidence shows that skin melanoma was first 
clinically manifest many years after the veteran's discharge 
from active service; neither skin melanoma nor any other skin 
disorder is shown to be due to disease or injury, including 
exposure to herbicides (Agent Orange), in active service.  

3.  The veteran is not currently diagnosed with multiple 
myeloma that had its onset during service or is otherwise 
related to herbicide exposure or other incident of service.


CONCLUSIONS OF LAW

1.  The veteran's skin melanoma was not due to disease or 
injury that was incurred in or aggravated by service; nor may 
it be presumed to have been incurred in service or to be due 
to any Agent Orange exposure therein.  38 U.S.C.A. §§ 1101, 
1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  

2.  Multiple myeloma was not due to disease or injury that 
was incurred in or aggravated by service and may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1113, 1116, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), among other things, redefined the 
obligations of VA with respect to its duties to notify and 
assist a claimant.  In August 2001, VA issued regulations to 
implement the VCAA.  66 Fed. Reg. 45,620 (Aug. 29, 2001), 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2003).  The VCAA and its implementing regulations are 
applicable to the claim decided herein.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim, but VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA must also notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  For the reasons noted below, the Board 
finds that VA has strictly complied with the notification and 
assistance provisions of the VCAA such that the Board's 
decision to proceed in adjudicating this claim does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

A.  Duty to notify

The Court has indicated that notice under the VCAA should 
contain the following four elements:  (1) notice of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) notice of the information and 
evidence that VA will seek to provide; (3) notice of the 
information and evidence the claimant is expected to provide; 
and, (4) a request to the claimant to provide VA with all 
relevant evidence and argument pertinent to the claim at 
issue.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).

Relevant to the duty to notify, the Court has also indicated 
that notice under the VCAA must be given prior to an initial 
unfavorable decision by the agency of original jurisdiction 
(RO).  See Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  In Pelegrini II, the Court clarified that 
VA's regulations implementing amended section 5103(a) apply 
to cases pending before VA on November 9, 2000, even if the 
RO decision was issued before that date, and that, where 
notice was not mandated at the time of the initial RO 
decision, it was not error to provide remedial notice after 
such initial decision.  See Pelegrini, 18 Vet. App. at 115, 
119-120.

In the instant case, VCAA notice was furnished to the veteran 
prior to the initial RO decision in January 2002, and, as 
explained herein below, complied with the requirements of the 
VCAA as interpreted by the Court in Pelegrini II.  

In the VCAA notice sent to the veteran in October 2001, the 
RO advised the veteran of what was required to prevail on his 
claim for service connection, what specifically VA has done 
and would do to assist in that claim, and what the veteran 
was expected to do.  The RO specifically informed the veteran 
that VA would assist him in obtaining records from VA, if 
properly identified.  Further, during the course of his July 
2004 Board hearing at the RO, the veteran was essentially 
requested to provide VA with all relevant evidence and 
argument pertinent to his claim.  

Moreover, the RO informed the veteran of the information and 
evidence needed to substantiate his service connection claim 
in the January 2002 rating decision, statement of the case 
issued to him in June 2002, and the supplemental statement of 
the case issued to him in August 2002.  See 38 U.S.C.A. §§ 
5102, 5103.  In these documents the RO informed the veteran 
of the reasons for which his claim was denied and the 
evidence it had considered in denying the claim.  Further, in 
the statements of the case, the RO provided the veteran the 
laws and regulations applicable to his claim.  

The VCAA requires that the duty to notify be satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claim.  Once this has been 
accomplished, all due process concerns regarding notification 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (2003) (harmless error).  In this case, 
based on the information the RO has provided to the veteran, 
as referenced above, VA has satisfied its obligation to 
notify.  

B.  Duty to assist

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the veteran's claim.  38 
U.S.C.A.§ 5103A (a), (b) and (c).  The veteran was afforded 
the opportunity to testify at a personal hearing before the 
undersigned in July 2004, in regard to his claim.  Further, 
the RO has sought and obtained for association with the 
claims file pertinent VA medical evidence identified by the 
veteran.  At his hearing in July 2004 the veteran desired 
that the record be held "open" for 30 days so that he would 
have the opportunity to submit additional pertinent medical 
records.  The veteran subsequently submitted a private 
pathology report dated in June 1998.  

The Board notes that VA did not conduct medical inquiry in 
the form of a VA examination in an effort to substantiate the 
veteran's service connection claim and that further 
development in this respect is not necessary for the reason 
that follows.  38 U.S.C.A.§ 5103A (d).  The veteran has not 
furnished medical evidence of a current skin disorder; 
competent evidence of persistent or recurrent symptoms of a 
skin disorder since his discharge from active service; or 
competent medical evidence suggesting that a current skin 
disorder is related to service or to exposure to Agent 
Orange/herbicide therein.  

The Board again emphasizes that the RO has sought to obtain 
all available records identified by the veteran, or at least 
informed the veteran of the necessity of submitting records 
to support his claim.  The Board thus finds that VA has done 
everything reasonably possible to assist the veteran.  In the 
Board's judgment, further delay of this case to obtain an 
examination and etiological opinion would be pointless, 
because the status of the record as it now stands does not 
show a "reasonable possibility" that such assistance would 
aid the veteran's claim.  38 U.S.C.A. § 5103A.  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
further evidence he should submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA "is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both 
observing circumstances as to when a remand would not result 
in any significant benefit to the claimant); Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993) (holding that when the 
Board addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the appellant 
has been given adequate notice to respond and, if not, 
whether he has been prejudiced thereby).  The Board thus 
finds that VA has done everything reasonably possible to 
notify and assist the veteran and that the record is ready 
for appellate review.  

II.  Merits of the Claim for Service Connection

A.  Factual background

The veteran served on active duty from April 1968 to December 
1969, to include a tour of duty in the Republic of Vietnam.  
Service medical records do not show any complaints, clinical 
findings, or diagnosis of skin melanoma or multiple myeloma.  

VA outpatient records dated from April to September 2001 show 
treatment for a variety of ailments and indicate that the 
veteran had a history of surgical removal of a skin melanoma 
from the abdomen four years previously.  The records also 
show excision of lesions on his back and left ear, which were 
diagnosed as seborrheic keratosis in May 2001.  There is no 
treatment or a diagnosis of a chronic skin disability or 
malignancy.  

In September 2001, the RO received the veteran's claim of 
service connection for "multiple myeloma" as a result of 
Agent Orange exposure in Vietnam.  He stated that in 1998 he 
had a skin lesion removed from his stomach, which a pathology 
report indicated was malignant.  He stated that he thereafter 
underwent surgery to have this removed from his stomach.  

In a January 2002 rating decision, the RO denied service 
connection for skin melanoma, claimed as multiple myeloma due 
to exposure to Agent Orange.  The veteran appealed this 
decision.  In a June 2002 statement, the veteran indicated 
that VA outpatient records in 2001 show surgical removal of 
skin melanoma that had been proved to be the result of Agent 
Orange exposure.  

Additional private medical records were received, dated in 
2003, which do not show treatment or a diagnosis of a chronic 
skin disability or malignancy.  A psychiatric evaluation 
completed in May and June 2003 refers to a melanoma that was 
removed in 1987.  

At a July 2004 hearing, the veteran testified that he was 
initially diagnosed with melanoma in the late 1980s and also 
had surgery for removal of melanoma in the stomach area.  
Additionally, the veteran noted surgery on his back and ear 
for a skin condition.  The veteran's representative contended 
that surgical records, pathology reports, and the VA medical 
file would show that the veteran had myeloma.  

Following the hearing, the veteran submitted a private 
pathology report, dated in June 1998, indicating that two 
skin lesions taken from his abdomen were that of a malignant 
melanoma arising in a pre-existing nevus.  The recommendation 
was to completely excise the tumor.  

B.  Legal criteria and analysis

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(beginning in January 1962 and ending in May 1975) shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 
3.307, 3.309.  

Whenever VA's Secretary determines, on the basis of sound 
medical and scientific evidence, that a positive association 
exists between (A) the exposure of humans to an herbicide 
agent, and (B) the occurrence of a disease in humans, the 
Secretary shall prescribe regulations providing that a 
presumption of service connection is warranted for that 
disease for the purposes of this section.  
38 U.S.C.A. § 1116(b)(1); see 61 Fed. Reg. 41,368-41,371.

If a veteran was exposed to an herbicide agent during active 
military service, the following diseases will be presumed to 
have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
disease consistent with chloracne, Type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes), 
Hodgkin's disease, multiple myeloma, non-Hodgkin's lymphoma, 
acute and subacute peripheral neuropathy, porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcoma 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).

The presumptive period for these conditions is any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy have a presumptive period 
of one year, and respiratory cancers 30 years, after the last 
date on which the veteran was exposed to an herbicide agent 
during active service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e); McCartt v. West, 12 Vet. App. 164 
(1999).  

VA's Secretary has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 59 Fed. Reg. 341, 346 (1994).  See 
also 61 Fed. Reg. 41,442, 41,449 and 57,586, 57,589 (1996); 
67 Fed. Reg. 42,600, 42,608 (2002).

Notwithstanding the aforementioned provisions relating to 
presumptive service connection, which arose out of the 
Veteran's Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 
2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. 
No. 102-4, § 2, 105 Stat. 11 (1991), the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); see also 38 
C.F.R. § 3.303(d).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

The pertinent medical evidence shows that the veteran did not 
have any skin disorder, or claimed multiple myeloma, during 
service.  He does, however, have a history of skin disorders, 
namely a malignant melanoma of the abdomen removed in 1998 
and seborrheic keratosis of the back and ear that were 
diagnosed in May 2001 and subsequently excised.  The veteran 
also testified to having melanoma in the late 1980s, but 
there is no medical evidence to substantiate this.  In any 
case, these disorders were initially manifest many years 
after the veteran's discharge from service in December 1969.  
Further, there is no medical evidence that, in the veteran's 
particular case, these skin disorders are related to active 
service, including claimed exposure to Agent Orange.  

In short, there is no evidence that the veteran's skin 
melanoma was initially manifest or had its clinical onset 
during his period of service from April 1968 to December 
1969.  

Moreover, in regard to the veteran's claim of exposure to 
Agent Orange in service, the file shows conclusively that the 
veteran served on active duty in the Republic of Vietnam 
during the period beginning January 9, 1962, and ending on 
May 7, 1975.  His service records show among other things 
that he was awarded the Vietnam Service Medal, Vietnam 
Campaign Medal, and Combat Infantryman Badge.  Therefore, he 
is presumed to have been exposed to herbicides.  See 
38 U.S.C.A. § 1116(f) (West 2002).  

There is no medical evidence whatsoever showing that the 
veteran currently has a disease that may be presumed to have 
been incurred in service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  The veteran contends that he has been 
treated for multiple myeloma, which is a "presumptive" 
disease; however, there is no medical evidence of a diagnosis 
of multiple myeloma.  VA law and regulations require that for 
service connection to be established there must be a 
disability incurred or aggravated during service.  Without 
evidence of a present disability, there can be no service 
connection.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  
The private and VA records all reflect treatment for skin 
melanoma, not myeloma.  Melanoma is not a "presumptive" 
disease and may not be presumed to have been incurred during 
service.  In view of this, service connection on a 
presumptive basis is not in order.  

Further, the veteran's claim that he has a current disability 
that is due to Agent Orange exposure during service lacks 
probative value, because he is a lay person and not competent 
to offer an opinion as to such questions of medical diagnosis 
or causation as presented in this case.  See Espiritu v. 
Derwinski, 2 Vet. App. 495 (1992).  

In view of the foregoing, the Board concludes that the weight 
of the credible evidence demonstrates that the veteran does 
not currently have a disability that has been medically 
linked to service, including claimed Agent Orange exposure.  
In short, his condition was not incurred in or aggravated by 
service.  

As the preponderance of the evidence is against the claim of 
service connection for skin melanoma, claimed as multiple 
myeloma, the benefit-of-the-doubt rule does not apply, and 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for skin melanoma, claimed as multiple 
myeloma due to exposure to Agent Orange, is denied.  



	                        
____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



